Case 2:15-cr-00128-JDL Document 367 Filed 04/27/20 Page 1 of 2              PageID #: 1214



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

DALE PINKHAM, SR.,                        )
                                          )
              Petitioner                  )
                                          )
        v.                                )       2:15-cr-00128-JDL-1
                                          )       2:19-cv-00475-JDL
UNITED STATES OF AMERICA,                 )
                                          )
              Defendant                   )


                   ORDER ON MOTION TO APPOINT COUNSEL
        Petitioner Dale Pinkham, Sr. requests that the Court appoint counsel to represent

him on his motion filed pursuant to 28 U.S.C. § 2255. (Motion to Appoint Counsel, ECF

No. 365.) Petitioner cites that he is unable to access his legal paperwork and that the

COVID-19 pandemic has significantly impacted the day to day operations of the Fort Dix

facility.

        Title 18 U.S.C. § 3006A(a)(2)(B) provides: “Whenever the United States magistrate

judge or the court determines that the interests of justice so require, representation may be

provided for any financially eligible person who . . . is seeking relief under section 2241,

2254, or 2255 of title 28.” The First Circuit has described as “rare” the situations in which

the appointment of counsel on section 2255 motions is appropriate. United States v. Mala,

7 F.3d 1058, 1063-64 (1st Cir. 1993). In Mala, the First Circuit determined that the

appointment of counsel was warranted because (1) the appellant had “shown a fair

likelihood of success on the constitutional claim;” (2) the claim was “factually complex
Case 2:15-cr-00128-JDL Document 367 Filed 04/27/20 Page 2 of 2              PageID #: 1215



and legally intricate;” and (3) the facts were “largely undeveloped” and the appellant was

“severely hampered in his ability to investigate them.” Id.

       A review of Petitioner’s section 2255 motion reveals that Petitioner is aware of the

relevant facts and the pertinent legal issues. In addition, at this stage of the proceedings,

the Court cannot conclude that Petitioner has demonstrated that an appointment of counsel

is warranted under Mala. Accordingly, the Court denies the motion.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of
Criminal Procedure 59 and Federal Rule of Civil Procedure 72.


                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge


Dated this 27th day of April, 2020.




                                              2
